department of the treasury internal_revenue_service washington d c date cc intl br1 wta-n-100979-99 number release date uilc internal_revenue_service national_office significant service_center advice memorandum for from subject m grace fleeman assistant to the branch chief cc intl br1 administering payment of refunds of u s tax on social_security_benefits under the fourth protocol to the united states-canada income_tax treaty this significant service_center advice responds to your memorandum dated date issue sec_1 does the saving clause of the u s -canada income_tax treaty treaty as amended by the protocol that entered into force on date fourth protocol apply to the taxation of social_security_benefits paid_by the united_states to u s citizens who are resident in canada does the fourth protocol require the service to pay refunds to revenue canada on u s tax withheld during and on social_security_benefits paid to certain canadian residents if a the taxpayers are in a balance due status b payment of the refunds would put the taxpayers in a balance due status or c the taxpayers previously requested refunds on their own that were granted but were offset against their balances due for prior years some of which are years for which the statute_of_limitations on collection has expired if the service must pay refunds that would put taxpayers in a balance due status how should penalties and interest on the resulting deficiencies be computed does the fourth protocol require the service to refund u s tax that was remitted directly by certain canadian residents with respect to u s social_security_benefits that they received during and conclusion sec_1 the saving clause does not apply to the taxation of social_security_benefits paid_by the united_states to u s citizens who are resident in canada under the fourth protocol such benefits are taxable only by canada without regard to whether the recipient is a u s citizen the fourth protocol does not override domestic law so as to require the service to pay refunds to revenue canada under any of the circumstances specified the question concerning penalties and interest is moot under the fourth protocol if revenue canada requests refunds of u s tax remitted directly by individual canadian residents with respect to u s social_security_benefits that they received during and the service generally is required to pay such refunds to revenue canada facts paragraph of article xviii of the treaty provides rules that govern the taxation of u s social_security_benefits paid to canadian residents and canadian social_security_benefits paid to u s residents these provisions were revised by a protocol signed on date the third protocol and again by the fourth protocol prior to the third protocol each country had the exclusive right to tax social_security_benefits paid to its residents by the other country the third protocol changed from a residence-based system to a source-based system effective date under the third protocol the country that paid benefits to residents of the other country had the exclusive right to tax the benefits the fourth protocol in article returned to a residence-based system under which social_security_benefits are taxable exclusively in the country where the recipient resides the changes made by the fourth protocol are generally retroactive to date however benefits paid during and are not subject_to a higher rate_of_tax than was imposed under the third protocol individuals who received benefits during and that would be subject_to a lower rate_of_tax under the fourth protocol are generally entitled to refunds paragraph of article of the fourth protocol addresses the payment of refunds of source-state tax with respect to source-taxed benefits in the case of canadian residents who are entitled to refunds of u s tax withheld on u s social_security_benefits article provides that the canadian competent_authority will apply for refunds on their behalf and will remit the refunds to them after deducting any additional canadian tax that may be imposed as a result of the benefits being subject_to tax in canada the technical explanation of the fourth protocol issued by the treasury_department indicates that the canadian competent_authority may base its refund claims on information received from individual canadians as well as on information provided by the u s competent_authority pursuant to paragraph of article of the fourth protocol the u s and canadian competent_authorities have established procedures for implementing the refund provision of paragraph in the case of refunds claimed by revenue canada on behalf of individual canadian residents the competent_authority_agreement contemplates that the service will make a separate determination as to whether each particular individual is entitled to a refund the philadelphia service_center is currently processing refund claims submitted by revenue canada on behalf of canadian residents whose u s social_security_benefits appear to be subject_to less tax under the fourth protocol than under the third protocol some of these canadian residents are u s citizens discussion saving clause article xxix of the treaty the saving clause provides that canada and the united_states may tax their residents and in the case of the united_states its citizens as if the treaty had not taken effect except as provided in paragraph nothing in the convention shall be construed as preventing a contracting state from taxing its residents as determined under article iv residence and in the case of the united_states its citizens including a former citizen whose loss of citizenship had as one of its principal purposes the avoidance of income_tax but only for a period of ten years following such loss as if there were no convention between the united_states and canada with respect to taxes on income and on capital article xxix a provides that notwithstanding the saving clause the united_states must respect certain treaty provisions including article xviii the provision that addresses the taxation of benefits paid under u s and canadian social_security legislation accordingly the united_states may not tax u s social_security_benefits paid to u s citizens who are resident in canada and the service generally is required to make refunds under the fourth protocol with respect to u s citizens who are canadian residents refunds of withholding_tax you asked whether the service must pay refunds to revenue canada with respect to certain canadian residents who a are in a balance due status b would be put in a balance due status if the refunds were paid or c previously requested refunds on their own that were granted but were offset against their balances due for prior years some of which are years for which the statute_of_limitations has expired we assume for purposes of this service_center advice that the service would not be required to pay the refunds in question solely under u s domestic law see code sec_6402 lewis v reynolds 284_us_284 u s sec_301_6402-3 thus the issue we address is whether the fourth protocol overrides domestic law to require a different result it is a well-settled principle of treaty interpretation that treaties and federal statutes are of equal status and that whenever possible a treaty and a statute relating to the same subject should be construed harmoniously to give effect to both 124_us_190 80_tc_705 aff’d without published opinion 734_f2d_3 3d cir only in the event of a clear conflict between a treaty and a statute does the later in time control breard v greene 140_led_529 citing 354_us_1 and whitney u s pincite 98_tc_672 aff’d without published opinion 15_f3d_1160 d c cir consistent with this principle sec_7852 has provided since that f or purposes of determining the relationship between a provision of a treaty and any law of the united_states affecting revenue neither the treaty nor the law shall have preferential status by reason of its being a treaty or a law the legislative_history of this provision makes it clear that congress intends for the internal_revenue_code to be interpreted harmoniously with treaties when possible and for the later- in-time rule to apply only when there is an actual conflict s rep no 100th cong 2d sess in the instant case we believe it is appropriate to apply the fourth protocol and the relevant provisions of u s domestic law so as to give effect to both thus the service generally will be required to pay a refund with respect to a particular individual if revenue canada has determined that he or she would be required to pay less tax under the fourth protocol than under the third protocol however we do not believe the service should pay the refund to the extent the individual is in a balance due status or would be put in a balance due status in such a case domestic law should control because we conclude that the service is not required to pay refunds that would put taxpayers in a balance due status we do not address the imposition of penalties and interest on the resulting deficiencies refunds of tax remitted directly by taxpayer your final question concerns potential refunds of u s tax that was remitted directly by individual canadian residents who received u s social_security_benefits during and the changes made by the fourth protocol are retroactive to and only to the extent refunds are requested from the source states pursuant to the provisions of the fourth protocol and the competent_authority_agreement implementing the fourth protocol thus u s social_security_benefits paid to a particular canadian resident during and will continue to be subject_to u s tax unless revenue canada formally requests a refund on behalf of that individual based on information provided by the individual or the u s competent_authority the service is not required to pay a refund that has not been requested by revenue canada the service also is not required to pay a refund that is requested by an individual taxpayer instead of by revenue canada in the latter case the taxpayer should be advised to contact revenue canada the service is however generally required to refund u s tax remitted directly by a canadian resident if a proper refund claim is received from revenue canada as long as the particular individual is not in a balance due status and would not be put in a balance due status if the refund were paid if you have any further questions please call m grace fleeman assistant to the branch chief cc intl br1
